[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Magsig v. Toledo, Slip Opinion No. 2020-Ohio-3416.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-3416
               THE STATE EX REL. MAGSIG v. THE CITY OF TOLEDO.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as State ex rel. Magsig v. Toledo, Slip Opinion No.
                                     2020-Ohio-3416.]
Civil law—R.C. 1901.20(A)(1) expressly vests exclusive jurisdiction over
        noncriminal traffic-law adjudications in the municipal courts—A city does
        not have jurisdiction to conduct its own quasi-judicial proceedings to
        adjudicate a person’s liability for violating a municipal traffic ordinance—
        Writ granted.
      (No. 2019-1526—Submitted March 3, 2020—Decided June 24, 2020.)
                                      IN PROHIBITION.
                                    ________________
        FRENCH, J.
        {¶ 1} In this original action, relator, Susan Magsig, seeks a writ of
prohibition to prevent respondent, the city of Toledo, from conducting an
administrative hearing to adjudicate her liability for violating a municipal traffic
                                   SUPREME COURT OF OHIO




ordinance. On November 15, 2019, we granted an alternative writ. 157 Ohio St.3d
1489, 2019-Ohio-4696, 134 N.E.3d 1199. We now grant a writ of prohibition.
                                         I. Background
         {¶ 2} Toledo has a civil-enforcement system for red-light and speeding-
camera violations. Toledo Municipal Code (“TMC”) 313.12(a)(1). Under that
system, the owner (or, in some cases, the operator) of a vehicle is liable for a penalty
of $120 for operating a vehicle in excess of the designated speed limit. TMC
313.12(c)(2) and (d)(2). The offense is “deemed a noncriminal violation for which
a civil penalty” is imposed, and the penalty does not include the imposition of points
toward a license suspension. TMC 313.12(d)(2).
         {¶ 3} Toledo cites such violations by sending the vehicle owner a citation
called a “Notice of Liability.” TMC 313.12(a)(3). The owner has 21 days from the
date on the notice in which to file an appeal with a hearing officer.                           TMC
313.12(d)(4). Appeals are conducted through an administrative process established
by the municipal police department. Id. “The failure to give notice of appeal or
pay the civil penalty within [the 21-day] time period shall constitute a waiver of the
right to contest the citation,” id., will be “considered an admission” of liability, id.,
and will result in the imposition of an additional $25 penalty, TMC 313.12(d)(5).
         {¶ 4} On August 19, 2019, Toledo’s automated system generated a notice
of liability for a speeding offense allegedly committed by Magsig.1 The notice
informed Magsig that she had until October 11 to respond. Magsig requested a
hearing before the city’s administrative-hearing officer, which the city scheduled
for November 19.
         {¶ 5} On November 4, however, Magsig commenced the present action for
a writ of prohibition to prevent Toledo from conducting the administrative hearing
on the grounds that R.C. 1901.20(A)(1), as amended by 2019 Am.Sub.H.B. No. 62


1. The parties have stipulated to the authenticity of the exhibits attached to the complaint.




                                                  2
                                January Term, 2020




(“H.B. 62”) (effective July 3, 2019), vests exclusive jurisdiction in the municipal
courts to adjudicate every alleged noncriminal traffic-law violation. On November
15, we denied Toledo’s motion to dismiss and granted an alternative writ, ordering
the parties to present evidence and file briefs in accordance with S.Ct.Prac.R. 12.05.
157 Ohio St.3d 1489, 2019-Ohio-4696, 134 N.E.3d 1199.              The parties have
submitted stipulations of fact and filed briefs. Ohio Attorney General Dave Yost
has submitted an amicus brief urging that this court grant Magsig a writ of
prohibition.
                                 II. Legal analysis
       {¶ 6} Three elements are necessary for a writ of prohibition to issue: the
exercise of judicial (or quasi-judicial) power, the lack of authority for the exercise
of that power, and the lack of an adequate remedy in the ordinary course of law.
State ex rel. Elder v. Camplese, 144 Ohio St.3d 89, 2015-Ohio-3628, 40 N.E.3d
1138, ¶ 13. However, if the absence of jurisdiction is patent and unambiguous, a
petitioner need not establish the third prong, the lack of an adequate remedy at law.
State ex rel. Sapp v. Franklin Cty. Court of Appeals, 118 Ohio St.3d 368, 2008-
Ohio-2637, 889 N.E.2d 500, ¶ 15. “When a court patently and unambiguously
lacks jurisdiction to consider a matter, a writ of prohibition will issue to prevent
assumption of jurisdiction regardless of whether the lower court has ruled on the
question of its jurisdiction.” Dept. of Adm. Servs., Office of Collective Bargaining
v. State Emp. Relations Bd., 54 Ohio St.3d 48, 562 N.E.2d 125 (1990), syllabus.
       {¶ 7} Toledo does not dispute that its hearing officer will be exercising
quasi-judicial authority. Quasi-judicial power refers to “the power to hear and
determine controversies between the public and individuals that require a hearing
resembling a judicial trial.” State ex rel. Wright v. Ohio Bur. of Motor Vehicles, 87
Ohio St.3d 184, 186, 718 N.E.2d 908 (1999). Magsig contends that the hearing
officer patently and unambiguously lacks jurisdiction. We agree and conclude that
Toledo’s patent and unambiguous lack of jurisdiction to carry out its red-light and




                                          3
                             SUPREME COURT OF OHIO




speeding-camera     civil-enforcement     system    is   clear   on    the   face   of
R.C. 1901.20(A)(1).
       {¶ 8} R.C. 1901.20(A)(1), as amended by H.B. 62, provides that a
municipal court “has jurisdiction over the violation of any ordinance of any
municipal corporation within its territory, including exclusive jurisdiction over
every civil action concerning a violation of a state traffic law or a municipal traffic
ordinance.” (Emphasis added.)         The express language of the statute confers
exclusive jurisdiction on the municipal courts to adjudicate civil actions for a
municipal traffic-law violation. Toledo’s ordinance allowing an administrative-
hearing officer to adjudicate noncriminal traffic-law violations contravenes the
statute’s plain language.
       {¶ 9} In opposing the writ, Toledo makes three arguments, which we
address below.
                   A. This court’s decision in Walker v. Toledo
       {¶ 10} First, Toledo argues that this court has already ruled in Walker v.
Toledo, 143 Ohio St.3d 420, 2014-Ohio-5461, 39 N.E.3d 474, that R.C. 1901.20
contains no language barring Toledo from implementing its own civil
administrative-enforcement system under its home-rule authority. But our holding
in Walker was made in the context of a different statutory scheme and is no longer
applicable.
       {¶ 11} The version of R.C. 1901.20(A)(1) that was in effect at the time of
our Walker decision did not give municipal courts exclusive jurisdiction over cases
involving traffic-camera citations.      Id. at ¶ 1-3.    The previous version of
R.C. 1901.20(A)(1) stated: “The municipal court has jurisdiction of the violation of
any ordinance of any municipal corporation within its territory * * *.”
Am.Sub.S.B. No. 98, 147 Ohio Laws, Part IV, 7357. We held that “any” did not
mean the same thing as “exclusive,” and that the statute could therefore not be read
as conferring exclusive jurisdiction over civil traffic-law violations on municipal




                                          4
                                January Term, 2020




courts. Id. at ¶ 25. But as amended by H.B. 62 in 2019, R.C. 1901.20(A)(1) now
states that municipal courts have “exclusive jurisdiction over every civil action
concerning a violation of a state traffic law or a municipal traffic ordinance.”
(Emphasis added).      The current version of R.C. 1901.20(A)(1) clearly and
unambiguously reserves for municipal courts exclusive authority to adjudicate
every civil traffic-law violation. And that statutory grant of jurisdiction “cannot be
impaired or restricted by any municipal charter or ordinance provision.” Cupps v.
Toledo, 170 Ohio St. 144, 151, 163 N.E.2d 384 (1959).
                     B. Preemption under R.C. 1901.20(A)(1)
       {¶ 12} Alternatively, Toledo argues that R.C. 1901.20(A)(1) does not
preempt its administrative scheme.            Rather, Toledo contends that R.C.
1901.20(A)(1) divests jurisdiction only from other courts, not from administrative
bodies. In other words, despite the language in the amended statute, Toledo
suggests that the jurisdiction of the municipal courts is not truly exclusive.
According to Toledo, the language that the General Assembly added “can be read
to mean ‘jurisdiction to the exclusion of any other court’ ” but not to the exclusion
of a municipal administrative body.
       {¶ 13} Toledo’s argument runs counter to the plain language of the statute,
which vests the municipal courts with exclusive jurisdiction, without limitations.
Toledo’s preferred construction of the statute requires us to add words to the text,
which we are not permitted to do. In re Adoption of P.L.H., 151 Ohio St.3d 554,
2017-Ohio-5824, 91 N.E.3d 698, ¶ 27.
       {¶ 14} We reject Toledo’s argument that H.B. 62 preserved the jurisdiction
of local administrative-hearing officers for noncriminal traffic-law violations.
             C. Constitutionality of certain provisions enacted in H.B. 62
       {¶ 15} Finally, Toledo argues that R.C. 1901.20(A) is unenforceable
because other provisions enacted in H.B. 62 are unconstitutional. Toledo points to
R.C. 4511.096(C) and (D), which require a municipality to file specific documents




                                          5
                             SUPREME COURT OF OHIO




in municipal court in photo-enforcement cases. And Toledo contends that these—
and other similar statutes that purport to set rules for a municipal court’s
operation—violate the separation-of-powers doctrine and Article IV, Section 5(B)
of the Ohio Constitution, the Modern Courts Amendment of 1968.
        {¶ 16} But even assuming these provisions are unconstitutional (a question
we emphatically do not decide), Toledo does not claim that the exclusive-
jurisdiction clause of R.C. 1901.20(A) itself violates the Constitution. To the
contrary, the authority of the General Assembly to set the jurisdiction of the
municipal courts is undisputed.
        {¶ 17} Toledo’s constitutional challenge to unrelated amendments that
H.B. 62 made to other statutes fails to account for the authority of courts to sever
unconstitutional portions of a statute without affecting other portions of the statute
or related provisions. See State v. Romage, 138 Ohio St.3d 390, 2014-Ohio-783, 7
N.E.3d 1156, ¶ 15; Geiger v. Geiger, 117 Ohio St. 451, 466, 160 N.E. 28 (1927);
see also R.C. 1.50.
        {¶ 18} To determine whether severance is appropriate, we consider
(1) whether the constitutional and unconstitutional parts are capable of standing
alone, (2) whether the unconstitutional part is so connected with the whole as to
make it impossible to give effect to the apparent intention of the legislature if we
strike it, and (3) whether we must insert words in order to effectuate the remaining
constitutional portion. Romage at ¶ 15; see also Geiger at 466.
        {¶ 19} The disputed provisions are easily severable (if necessary). The
statutory provision making the municipal court’s jurisdiction exclusive may still be
enforced even if (hypothetically) the specific requirements for conducting those
hearings would eventually be declared to be unconstitutional. For this reason,
Toledo’s constitutional challenge to portions of H.B. 62 is of no consequence to
this case.




                                          6
                               January Term, 2020




                                 III. Conclusion
       {¶ 20} R.C. 1901.20(A)(1) expressly vests exclusive jurisdiction over
noncriminal traffic-law adjudications in the municipal courts. Toledo therefore has
no jurisdiction to conduct its own quasi-judicial proceedings. We therefore grant a
writ of prohibition.
                                                                      Writ granted.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, and
STEWART, JJ., concur.
                               _________________
       Mayle, L.L.C., Andrew R. Mayle, and Ronald J. Mayle, for relator.
       Dale R. Emch, Toledo Law Director, Jeffrey B. Charles, Chief of Litigation,
and John T. Madigan, Senior Attorney, for respondent.
       Dave Yost, Attorney General, Benjamin M. Flowers, State Solicitor,
Stephen P. Carney, Deputy Solicitor, and Halli Brownfield Watson, Assistant
Attorney General, urging granting of the writ of prohibition for amicus curiae, Ohio
Attorney General Dave Yost.
                               _________________




                                         7